Citation Nr: 1702509	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  11-02 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for right shoulder degenerative arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and witness, S.C.


ATTORNEY FOR THE BOARD

F. Yankey Counsel

INTRODUCTION

The Veteran served on active duty from February 1986 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction now resides with the RO
in Detroit, Michigan.

In March, 2012, the Veteran testified before the undersigned at a Travel Board hearing.  The hearing transcript is of record. 

In April 2014, the Board remanded the case for further development by the originating agency.  The Board remanded the case for further development by the originating agency again in October 2015.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's right shoulder disability is manifested by X-ray evidence of arthritis and slight limitation of motion of the right shoulder. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, Plate I, Diagnostic Codes 5200-5203 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

Each disability must be considered from the point of view of the Veteran who is working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2015).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.

Traumatic arthritis (Code 5010) is rated as degenerative arthritis under Diagnostic Code 5003.  Under Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003. 

Shoulder disabilities are rated under Codes 5200 to 5203.  Under Code 5201, the minimum compensable rating of 20 percent is warranted when there is limitation of motion of an arm at the shoulder level.  Limitation of major (dominant) arm motion to midway between the side and shoulder level warrants a 30 percent rating; limitation of major arm motion to 25 degrees from the side warrants a 40 percent rating.  Limitation of minor (non-dominant) arm motion to midway between the shoulder and side warrants a 20 percent rating; and limitation of minor arm motion to 25 degrees from the side warrants a 30 percent rating.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5202, a 20 percent rating is warranted for malunion of the humerus of either upper extremity with moderate deformity, or with marked deformity of the minor upper extremity, or for infrequent episodes of recurrent dislocation of the scapulohumeral joint of either upper extremity with guarding of movement only at the shoulder level, or with frequent episodes of recurrent dislocation of the minor upper extremity with guarding of all arm movements.  A 30 percent rating requires malunion of the major humerus with marked deformity or frequent episodes of recurrent dislocation with guarding of all arm movements.  A 40 percent rating requires fibrous union of the minor humerus.  A 50 percent rating requires fibrous union of the major humerus, or nonunion (a false, flail joint) of the minor humerus.  A 60 percent rating requires nonunion (a false, flail joint) of the major humerus.  A 70 percent rating requires loss of the head of the minor humerus (flail shoulder).  An 80 percent rating requires loss of the head of the major humerus (flail shoulder).  38 C.F.R. § 4.71a.

Under Diagnostic Code 5203, dislocation of the clavicle or scapula warrants a 20 percent disability rating for both the dominant or non-dominant side of the body.  38 C.F.R. § 4.71a.  Nonunion of the clavicle or scapula with loose movement also warrants a 20 percent disability rating, while nonunion of the clavicle or scapula without loose movement warrants a 10 percent rating for both the dominant and non-dominant sides of the body.  Id.  Malunion of the clavicle or scapula also warrants a 10 percent rating.  Id. 

Normal forward flexion of a shoulder and normal abduction is from 0 to 180 degrees.  Normal external and internal rotation is from 0 to 90 degrees.  38 C.F.R. 
§ 4.71; Plate I.

Evidence of record shows that the Veteran is right-handed; thus, his right shoulder is considered the major side.

Analysis

In a July 2005 rating decision, the RO granted service connection for degenerative arthritis, right shoulder.  A 10 percent evaluation was assigned, effective August 4, 2004.  The Veteran's current claim for an increased rating was filed in October 2008.

On VA examination in December 2008, the Veteran complained of a chronic constant aching throbbing pain in the right shoulder.  He reported that he was unable to do any type of lifting above shoulder level, and rated the pain in his shoulder as a constant 3 of 10, with 10 being most severe.  He also complained of pain with any type of cold damp weather and any type of attempting to raise the shoulder above shoulder level and occasionally at night when lying on his right shoulder.  Any type of lifting with the right hand aggravated his shoulder pain.  He denied any history of flare-ups.  He reported a history of occasional instability, but denied using a brace or sling.  Activities of daily living were unaffected.  He reported that he had not seen an orthopedist for about 20 years in relation to his shoulder and he could not detail the time of his last X-ray or MRI scan.  On physical examination, forward flexion was limited to 142/180 degrees with pain at 124 degrees, abduction was limited to 140/180 degrees with pain at 110 degrees, external rotation was limited to 60/90 degrees with pain at 45 degrees, and internal rotation was limited to 78/90 degrees with pain at 72 degrees.  There was no evidence of supraspinatus or deltoid atrophy.  There was positive tenderness along the anterior subacromial area.  There was no palpable or visible deformity of the right shoulder.  There was no significant decrease in range of motion with repetition 5 times.  There was no additional loss of motion of the right shoulder due to pain, fatigue, weakness or lack of endurance on repetitive use.  The examiner also concluded that there was no impairment of daily occupational sedentary activities due to the right shoulder condition.

On VA examination in June 2014, the Veteran complained of daily pain over the right shoulder.  He denied that flare-ups of shoulder pain impacted the function of the shoulder.  During range of motion testing, flexion was limited to 160 degrees, with pain at the end; abduction to 140 degrees, with pain at the end; and internal and external rotation to 90 degrees, with no pain.  There was noted pain on motion and tenderness to palpation, but full strength, no instability, no dislocations, and no additional limitation of motion after repeated testing or during flare-ups.  There was no additional limitation in ROM of the shoulder and arm following repetitive-use testing.  However, there was noted functional loss manifested by less movement than normal and pain on movement of the right shoulder after repetitive use testing.

The Veteran was afforded his most recent VA examination in March 2016.  Range of motion of the right shoulder was noted as flexion 120 degrees, abduction 120 degrees, external rotation 90 degrees, and internal rotation 70 degrees.  There was no additional functional loss or range of motion after three repetitions.  There was objective evidence of painful motion noted.  There was also evidence of pain in the right shoulder working overhead, and acromioclavicular and glenohumeral joint tenderness with palpation.  However, the Veteran denied flare-ups of right shoulder pain, and denied any functional loss or impairment due to the right shoulder disability.  There was no muscle atrophy, ankylosis, rotator cuff condition instability, dislocation, malunion of the humerus with moderate or marked deformity, loss of head (flail shoulder), nonunion (false flail shoulder), fibrous union of the humerus, labral pathology, clavicle, scapula, acromioclavicular (AC) joint or sternoclavicular joint condition.  The examiner diagnosed glenohumeral joint osteoarthritis, acromioclavicular joint osteoarthritis, and degenerative arthritis of the right shoulder.

VA treatment records show treatment for right shoulder degenerative arthritis.

Although the Veteran is currently rated under Diagnostic Code 5203 for his right shoulder disability, there has been no finding during the current appeal period of dislocation, nonunion or malunion of the clavicle or scapula.  There has been X-ray evidence of arthritis and findings of limitation of motion of the right shoulder.  As such, the Board finds that the Veteran's right shoulder disability is more appropriately evaluated under Diagnostic Code 5201.

Initially, the Board notes that there is no evidence of ankylosis.  Therefore, an increased rating is not warranted at any time during the appeal under Diagnostic Code 5200.  Moreover, the overwhelming majority of evidence shows that the Veteran has been shown on examination to perform flexion to no less than 120 degrees, abduction to no less than 110 degrees, and rotation to no less than 45 degrees, even with consideration of pain and other factors.  As such, the Board finds that the evidence does not show that the Veteran has demonstrated limitation of motion restricted beyond the shoulder level, which is compensated as 20 percent disabling, and thus, a rating in excess of 10 percent is not warranted under Diagnostic Code 5201 at any time during the appeal period.  

Furthermore, as there is no evidence of malunion of the humerus with moderate or marked deformity, or infrequent episodes of recurrent dislocation of the scapulohumeral joint with guarding of movement only at the shoulder level, or frequent episodes of recurrent dislocation of the minor upper extremity with guarding of all arm movements, or malunion of the major humerus with marked deformity or frequent episodes of recurrent dislocation with guarding of all arm movements, or fibrous union of the minor humerus, or fibrous union of the major humerus, or nonunion (a false, flail joint) of the minor humerus, or nonunion (a false, flail joint) of the major humerus, or loss of the head of the minor humerus (flail shoulder), or loss of the head of the major humerus (flail shoulder) during the appeal period, a separate rating under Diagnostic Code 5202 is not warranted.

In addition, as noted above, there is no evidence during the appeal of dislocation of the clavicle or scapula, nonunion of the clavicle or scapula with or without loose movement, or malunion of the clavicle or scapula, so an increased rating under Diagnostic Code 5203 is not warranted.  

In addition, the Board notes that although the Veteran has reported functional impairment from the right shoulder disability, including problems performing activities of daily living and performing overhead activities; he is already being compensated for painful limitation of motion, and the evidence does not support additional functional loss of motion of the shoulder.  In this regard, even with consideration of pain, the Veteran has been able to move his dominant right arm significantly beyond the shoulder level, as is required for a 20 percent rating under Diagnostic Code 5201.  Furthermore, the primary functional impairment reported by the Veteran is not being able to lift the arm overhead, i.e. beyond the shoulder level.  This symptomatology is already contemplated in the rating criteria of Diagnostic Code 5201.  To compensate the Veteran more than once for the same symptomatology would constitute unlawful pyramiding.  See 38 C.F.R. § 4.14.  Therefore, an increased rating is not warranted for functional impairment under DeLuca. 38 C.F.R. §§ 4.40, 4.45.  The Board also finds that while specific test results were not disclosed with passive motion and with and without weight bearing pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner's finding that lifting weight and working overhead resulted in pain and weakness without any notation of further limited motion is sufficient compliance with the holding of that case and that further remand under these circumstances for additional specific testing is not warranted.  




Extrashedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b)(1) (2015). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

In this case, it does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected right shoulder disability that is unusual or different from those contemplated by the schedular criteria.  There is no credible evidence that the Veteran's service-connected right shoulder disability causes impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Accordingly, referral for consideration of 
38 C.F.R. § 3.321 (b)(1) is not warranted in this case.






ORDER

A rating in excess of 10 percent for right shoulder degenerative arthritis is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


